Wyly, J.,
dissenting. I do adhere to the former decree rendered in this case.
• The main -ground set up in the petition and brief for rehearing was that the contract was made long prior to the tenth December, 1870, and the relators pressed the court to remand the case, in order to give them the opportunity to prove it.
I objected to granting the rehearing, and I now object to remanding the case, because the relators are precluded by their judicial admissions from showing that they made the contract prior to the tenth of De*370cember, 1870. In their petition we find the following allegation, which no court can ever permit the relators to contradict, to wit: “ Petitioners aver that under and according to the provisions of said above recited act they contracted with the Board of Public Work's, which contract was entered into between these petitioners and the Board of Public Works of the State of Louisiana, on the tenth day of December, A. D. 1870, a duly certified copy of which contract is attached, etc.”
On the tenth December, 1870, the constitutional amendment limiting-the State debt to twenty-five millions of dollars was in force. As a matter of history the court took notice that the State debt at that date largely exceeded twenty-five millions of dollars.
I do not believe the relators ever made a valid contract for the work; not a siugle requirement for letting out and making the contract according to act 59, of the acts of 1870, seems to have been complied with.
From the short time between the making of the contract and the reception of the work by the State Engineer — only about thirty days— I do not believe that sixty odd thousand dollars of work was done to improve the navigation of Bayou Bartholomew. I regard the case as having no merit whatever, and I will add, I believe the whole claim is a fixed up job to defraud the State out of a large sum of money. Act No. 59, to improve the navigation of Bayou Bartholomew, never authorized a contract to exc.eed forty thousand dollars. I regard the contract for one hundred and eighteen thousand dollars for that work as a deliberate fraud upon the State.
I therefore object to remanding this case, and Í respectfully dissenfr' from the judgment to that effect.